Illinois Official Reports

                               Appellate Court



                    People v. Sebby, 2015 IL App (3d) 130214



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MONTANA SEBBY, Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-13-0214



Filed              April 27, 2015
Rehearing denied   May 20, 2015



Decision Under     Appeal from the Circuit Court of La Salle County, No. 11-CF-535; the
Review             Hon. Cynthia M. Raccuglia, Judge, presiding.




Judgment           Affirmed.




Counsel on         Editha Rosario-Moore (argued), of State Appellate Defender’s Office,
Appeal             of Ottawa, for appellant.

                   Brian Towne, State’s Attorney, of Ottawa (Richard T. Leonard
                   (argued), of State’s Attorneys Appellate Prosecutor’s Office, of
                   counsel), for the People.
     Panel                   JUSTICE SCHMIDT delivered the judgment of the court, with
                             opinion.
                             Justice Holdridge specially concurred, with opinion.
                             Justice O’Brien dissented, with opinion.



                                              OPINION

¶1             A La Salle County jury convicted defendant Montana Sebby of resisting a peace
       officer, a Class 4 felony (720 ILCS 5/31-1(a-7) (West 2010)). The trial court sentenced
       defendant to two years’ imprisonment with one year of mandatory supervised release.
¶2         Defendant appeals, claiming: (1) that the trial court committed plain error by failing to
       properly ask prospective jurors if they understood and accepted the four Zehr (People v.
       Zehr, 103 Ill. 2d 472 (1984)) principles codified by Illinois Supreme Court Rule 431(b) (eff.
       May 1, 2007); and (2) that he is entitled to a new trial based upon the State’s improper
       comments during cross-examination and closing arguments on defendant’s invocation of his
       right to terminate police interrogation and his postarrest silence.
¶3         We affirm.

¶4                                       BACKGROUND
¶5         The State charged defendant by information with resisting a peace officer, a Class 4
       felony (720 ILCS 5/31-1(a-7) (West 2010)). The charging information alleged that defendant
       knowingly resisted Deputy Jason Mohr during the authorized act of arrest when he pulled
       away from and physically struggled with the deputy and that defendant’s acts were the
       proximate cause of injury to Mohr. At defendant’s arraignment, he pled not guilty and
       demanded a jury trial.

¶6                                                I. Voir Dire
¶7         The case proceeded to jury trial on January 28 and 29, 2011. During voir dire, the trial
       court admonished the jury pool of the four principles of law enumerated in Illinois Supreme
       Court Rule 431(b) (eff. May 1, 2007) as follows:
                    “The most important law on a criminal case is the defendant who you will meet in
               a moment is presumed innocent. The presumption of innocence exists throughout the
               trial. The defendant doesn’t have to prove anything. The defendant doesn’t have to
               testify. The defendant doesn’t have to present evidence, and the defendant, if he does
               not, and you cannot and you must not hold that against him or assume anything by
               that. The State is obligated by law to prove the defendant guilty beyond a reasonable
               doubt.”
¶8         The trial court then proceeded to question potential jurors in panels of six. During the
       questioning of the first panel, the court engaged in the following colloquy with a potential
       juror regarding bias:
                    “Q. First of all, you need to understand the presumption of innocence.


                                                  -2-
                   A. Understood.
                   Q. But what if the defendant denies that but you have to understand that may be a
               story told, and it may be you having to decide whether it’s a story told and credibility.
               I can’t say that may not be the story. I may have to say that’s what somebody says,
               but the defendant by the way who’s presumed innocent doesn’t have to testify, and if
               he doesn’t, you must not hold that against him. Would that affect your decision?
                   A. Not if there’s no evidence pointing to that fact.
                   Q. Okay. Good. That’s what I’m looking for. That was a very good answer
               because that was the answer in this case. Now, going back to all six of you, the
               defendant is presumed innocent, and that presumption of innocence exists throughout
               the trial. The defendant does not have to prove anything. He doesn’t have to testify.
               He doesn’t have to present evidence, and if he does not, then you must not hold it
               against him. It’s the State’s burden to prove the defendant guilty beyond a reasonable
               doubt, and I need to go through each of you with that.”
¶9         The trial court then individually asked the remaining members of the panel whether any
       of them “[h]ad any problems” with the principles of law, while interweaving questions about
       whether there was anything that would prevent them from being fair and impartial jurors.
       The trial court specifically repeated its question with respect to the presumption of innocence
       to two potential jurors because they indicated that they might be biased.
¶ 10       Using much the same phrasing as above, the trial court proceeded to announce the four
       principles of law to each panel of prospective jurors. The trial court, again, asked the
       individual jurors of each panel whether they “[h]ad any problems” with those principles,
       while continuing to interweave questions about whether anything would prevent them from
       being fair and impartial jurors. The trial court varied the phrasing of the question to “do you
       believe in those principles of law?”

¶ 11                                              II. Trial
¶ 12       Following opening statements, the State called Deputy Joshua McGrath. McGrath
       testified that he and the other deputies went to the Sebby family home to serve a court order
       for custody of a minor child, L.S. Defendant informed the deputies that the child was with
       her grandmother, Bonnie Sebby, and he did not know how to contact them. McGrath and the
       other officers handed the custody order to defendant to read. Defendant handed it back to
       Deputy Mohr, yelled for them to leave, and then poked McGrath in the shoulder with his
       finger. McGrath advised defendant he was under arrest for battery of a police officer. When
       McGrath tried to grab defendant’s wrist, defendant pulled away; the deputies took him to the
       ground to get control of him. After the deputies handcuffed defendant, McGrath noticed
       scratches on Mohr’s hand and wrist. The prosecutor inquired of McGrath what he “did” with
       defendant following the arrest and if McGrath “attempt[ed] to interview him” at the jail.
       McGrath responded:
                    “At the jail we did read him his Miranda warning and tried to talk to him about
                what happened. When I asked him why he poked me the way he did he stated that he
                was just getting ready to tell us we could go in and check the house for [L.S.] and
                then when I explained to him you were just seconds before yelling at us to leave your



                                                   -3-
               property when you reached over and poked me, he did not want to talk any further.
               He revoked [sic] his right to not talk further.”
¶ 13       On cross-examination, McGrath did not recall whether he stuck his foot in the door to
       prevent the woman who first answered the door from closing it. He also testified that he did
       “not know exactly at what point and time” Mohr’s injuries occurred. McGrath could not
       recall defendant’s position on the ground but stated there was some “rolling around.”
¶ 14       Deputy Jason Mohr testified that defendant poked McGrath and resisted both officers
       when they attempted to arrest him. Mohr and McGrath tried to control defendant by grabbing
       his arms and taking him to the ground. Mohr had scrapes from the gravel on his hand and
       wrist. On cross-examination, Mohr denied that he was agitated, used profanities, or
       threatened to pull defendant’s mother from the house by her hair. Mohr admitted that he
       could not say 100% what caused his scrapes. Mohr also testified that defendant stepped
       forward off the front step in order to poke McGrath. He admitted that the detail about
       defendant stepping forward was not written in the incident report, despite the fact that
       officers are trained to write important details in their reports.
¶ 15       The State called Deputy Jarred Arthur, who testified that defendant was verbally hostile,
       poked McGrath, and resisted when McGrath attempted to arrest him. McGrath and Mohr
       took defendant to the ground while Arthur held his feet to prevent him from kicking anyone.
       After the takedown, defendant was shirtless and mostly on his stomach, although Arthur
       could not recall his exact position. On cross-examination, Arthur testified that defendant
       stepped forward to poke McGrath. He also admitted that detail was missing from McGrath’s
       report.
¶ 16       Following the close of the State’s case-in-chief, defense counsel unsuccessfully moved
       for a directed verdict.
¶ 17       The defense first called Angela Dankenbring. Dankenbring testified that she was a family
       friend who had previously dated defendant’s brother, Oakland Sebby. On the morning of the
       incident, Dankenbring testified that she answered the door and told the deputies that Bonnie
       Sebby was not home and she was not sure if anyone else was home. When she tried to close
       the door to put on her shoes, one deputy stuck his foot in the door, yelled at her, and told her
       he would arrest her for obstructing justice. An argument ensued when officers wanted to
       search the house and Dankenbring told them she did not have permission to allow them to do
       so. Defendant then came to the door and shut it behind him while he spoke with the deputies.
       After putting on a sweatshirt and shoes, Dankenbring returned and allegedly witnessed the
       following events.
¶ 18       Defendant told the deputies that L.S. was not home. Defendant repeatedly asked them to
       leave, which made the deputies more agitated and hostile. Defendant talked with his hands
       until one officer yelled “assault.” Dankenbring testified this surprised her, as she did not see
       anything like an assault occur. Defendant threw his hands up and said, “I’m cool. I’m cool.
       I’m calm.” Two deputies then grabbed defendant’s arms and, according to Dankenbring,
       “played tug of war with him until he was on the ground face down in the gravel.” Defendant
       did not struggle with the deputies, but the deputies “were not clear on who was doing what.
       Defendant looked like a puppet being held between two people.” Mohr and Arthur had
       defendant on the gravel, but McGrath did not engage in the arrest. On cross-examination, the
       State asked Dankenbring whether defendant was wrestling with the deputies. She stated that
       “[t]hey were wrestling his arms trying to get them in position and that made him move.”

                                                  -4-
¶ 19        Defendant’s brother, Oakland Sebby, testified that he was in the basement when he heard
       the confrontation. He went upstairs and watched the incident through the blinds of the French
       door facing the porch. Oakland testified he heard McGrath shouting profanities. Defendant
       asked the deputies to leave several times. Oakland did not see defendant step toward or make
       contact with any of the deputies. McGrath screamed, “Assault [and] that Montana f’ed up
       and he was going to jail ***.” The other two deputies “grabbed each arm and starting playing
       tug of war with [defendant], walking him away from the house and trying to take him to the
       ground.” Oakland further testified that when McGrath told defendant he was under arrest, he
       threw his hands up and said, “I’m cool. I’m cool.” The officers threw defendant down on the
       gravel face first. Defendant moved because he was trying to protect himself from the gravel.
¶ 20        Samantha Russell, defendant’s girlfriend, testified that she and defendant were
       downstairs asleep with their daughter when the deputies arrived. Defendant went upstairs
       when he heard pounding on the door. Five minutes later, Russell awakened her daughter and
       they went upstairs to check on defendant. At that point, defendant was already in handcuffs.
       McGrath was standing on the porch and the two other deputies were with defendant. Russell
       gave a tee shirt to McGrath to give to defendant, but she found it on the ground after they
       left. Following defendant’s release from jail, Russell took photos of the scratches on his arms
       and back.
¶ 21        Defendant testified on his own behalf, stating that the police had visited the family home
       twice before due to custody issues with L.S. L.S. was the daughter of his recently deceased
       sister, and L.S.’s father wanted custody. L.S. seemed depressed so Bonnie Sebby, her
       grandmother, took her to visit family in the south. On their previous visits to the Sebby
       residence, defendant stated that the deputies never told him that they had a custody order for
       L.S. Defendant also stated that he did not live in the Sebby residence but was there to help
       his parents feed the animals on the farm while Bonnie was away.
¶ 22        Defendant stated he was shirtless and barefoot when he went upstairs. He saw
       Dankenbring try to close the door when it sprung open because a deputy stuck his foot in it.
       Three deputies were on the front porch. When defendant stepped outside, one deputy said,
       “You’re Montana right?” Defendant told them Bonnie and L.S. were not there. The deputy
       accused him of lying. One of the deputies stated they would “drag [Bonnie] out by her hair.”
       Mohr used profanities and was yelling. Mohr gave defendant the custody order. Defendant
       thought it was a search warrant, but when he saw that it was not, he handed it back to the
       deputies.
¶ 23        Defendant testified that throughout the incident, he stood on the step and did not leave it.
       He asked the deputies to leave multiple times. When the deputies demanded to go into the
       house, defendant replied that they could not all go in because it was early in the morning and
       he did not want to wake the household, but maybe one person could go in. As he looked at
       each one to decide who to let in, the deputies grabbed him, called him a liar, and told him
       that he “messed up big time.” Defendant testified he did not make contact with any of the
       deputies before they grabbed him nor did he step toward the deputies. They pulled him off
       the steps and swung him onto the gravel, where he lost his balance.
¶ 24        Defendant stated the officers tugged at him and he landed on his face. They told him to
       stop resisting. He told them that they had his arms and he could do nothing because he was
       “face first on the side of [his] head.” Defendant scraped his back due to the deputies dragging
       him around and he was “trying not to get hurt on the gravel.” Defendant denied resisting and

                                                   -5-
       said that if the officers were trying to arrest him, he would have peacefully complied since he
       did not do anything to get arrested.

¶ 25                                       III. Closing Arguments
¶ 26        During closing arguments, the State argued that defendant knowingly resisted arrest and
       that his resistance proximately caused Mohr’s injuries. The prosecutor stated to the jurors
       that they were the judges of credibility in the case. The prosecutor noted that each deputy’s
       testimony was consistent, repeatedly referring to the deputies’ version of events as the main
       source of evidence and arguing that the jury should compare the deputies’ testimony with
       that of the defense witnesses to determine defendant’s guilt. The prosecutor stated that “[t]he
       deputies’ testimony today is clear, and nothing that was presented from the point of view of
       the defense witnesses did anything to controvert that.”
¶ 27        The prosecutor characterized the deputies’ testimony as consistent with each other and
       with their reports. He noted that none of the defense witnesses, including defendant, made
       any statements prior to their testimony that day in court. The prosecutor argued that the jury’s
       determination of whether the State proved its case beyond a reasonable doubt depended upon
       its ability to “decide who’s telling the truth and who’s not.”

¶ 28                                            IV. Posttrial
¶ 29       The trial court tendered instructions to the jury. During deliberations, the jury asked one
       question: “If you tell the police to vacate your property, does this end their authorization or
       do they have the authority to remain?” With the approval of both parties’ attorneys, the trial
       court sent the following response back to the jury, instructing it to continue with its
       deliberations: “Ladies and gentlemen, the question you have asked is a legal question. The
       answers to your legal questions are found in the jury instructions I have given you. Please
       review these instructions again for your answer. I’m sending this back.” The jury returned
       with a verdict of guilty. At that time, defense counsel moved for a judgment notwithstanding
       the verdict, which the trial court denied.
¶ 30       On March 8, 2013, defense counsel argued a motion to set aside the jury verdict or, in the
       alternative for a new trial, contending that the trial court erred in its response to the jury
       question. The trial court denied the motion. The matter proceeded to sentencing. Defendant
       made a statement on his own behalf, after which the court sentenced him to two years’
       incarceration with one year of mandatory supervised release.
¶ 31       Defendant appeals.

¶ 32                                            ANALYSIS
¶ 33                                  I. Plain Error and Rule 431(b)
¶ 34        Defendant contends that the trial court committed plain error by failing to comply with
       Rule 431(b) (Ill. S. Ct. R. 431(b) (eff. May 1, 2007)). Specifically, that the trial court erred in
       failing to ask prospective jurors whether they understood and accepted the four Zehr
       principles codified in Rule 431(b). Defendant argues that despite failing to object to voir dire
       at trial, we should review this issue under the first prong of the plain-error doctrine, as the
       evidence is closely balanced.


                                                    -6-
¶ 35        The plain-error doctrine is a limited and narrow exception to the general rule of
       procedural default (People v. Naylor, 229 Ill. 2d 584, 593 (2008)) and allows a reviewing
       court to consider unpreserved error when one of two conditions is met:
                “ ‘(1) a clear or obvious error occurred and the evidence is so closely balanced that
                the error alone threatened to tip the scales of justice against the defendant, regardless
                of the seriousness of the error, or (2) a clear or obvious error occurred and that error is
                so serious that it affected the fairness of the defendant’s trial and challenged the
                integrity of the judicial process, regardless of the closeness of the evidence.’ ” People
                v. Walker, 232 Ill. 2d 113, 124 (2009) (quoting People v. Piatkowski, 225 Ill. 2d 551,
                565 (2007)).
¶ 36        “Under both prongs of the plain-error doctrine, the burden of persuasion remains with
       defendant.” Id. (citing Naylor, 229 Ill. 2d at 593). The initial step in conducting plain-error
       analysis is to determine whether error occurred at all. People v. Hudson, 228 Ill. 2d 181, 191
       (2008). This requires us to conduct a substantive review of the issue. People v. Johnson, 208
Ill. 2d 53, 64 (2003).
¶ 37        Defendant argues, and the State concedes, that the trial court’s question to the potential
       jurors whether they had any “problems” with the Zehr principles of law failed to sufficiently
       comply with the rule and constituted clear error. A review of both People v. Thompson, 238
Ill. 2d 598 (2010), and People v. Wilmington, 2013 IL 112938, supports defendant’s
       contention. In Thompson, the trial court admonished the jury of the four Rule 431(b)
       principles. It then asked each juror whether he or she understood the concepts of proof
       beyond a reasonable doubt and the presumption of innocence. Thompson, 238 Ill. 2d at 602.
       The trial court did not ask the jurors if they agreed with those principles, but only if they
       would “ ‘have any problem signing a guilty verdict.’ ” Id. Our supreme court held that Rule
       431(b) “mandates a specific question and response process” since “[t]he language of Rule
       431(b) is clear and unambiguous.” Id. at 607. The trial court “ ‘shall ask’ potential jurors
       whether they understand and accept the enumerated principles.” (Emphases added.) Id. The
       court concluded that the trial court necessarily violated Rule 431(b) by failing to do so. Id.
¶ 38        The supreme court reaffirmed Thompson in People v. Wilmington, 2013 IL 112938, ¶ 28,
       where it found that the trial court only asked whether potential jurors “ ‘disagree[d] with’ ”
       the principles of law. Again, the trial court’s failure to ask jurors if they both understood and
       accepted the enumerated principles of Rule 431(b) was “error in and of itself.” Id. ¶ 32.
¶ 39        Having determined that an error occurred, our analysis hinges upon whether or not the
       evidence is closely balanced, as this is the only avenue of relief available to defendant under
       plain-error review. See Thompson, 238 Ill. 2d at 610-11 (expressly finding that Rule 431(b)
       errors are not structural errors and, therefore, are not per se reversible because failure to
       comply with the rule does not automatically result in a biased jury); see also People v.
       Belknap, 2014 IL 117094, ¶ 47.
¶ 40        The State contends that the evidence was not so closely balanced that the trial court’s
       error warrants reversal under the plain-error doctrine. We agree.
¶ 41        The State presented persuasive evidence that defendant committed the offense of
       resisting a peace officer. Deputies McGrath, Mohr, and Arthur all testified to essentially the
       same sequence of events. McGrath knocked on the door of defendant’s residence several
       times before Dankenbring answered. When McGrath asked to speak to the owner of the
       residence, Dankenbring responded that no one was home. Defendant then came to the door to

                                                    -7-
       speak to the officers. McGrath attempted to explain to defendant why the officers were at the
       house, and Mohr handed the court order to defendant. Defendant was uncooperative and
       became more and more agitated. Defendant reached over and poked McGrath in the chest
       with his finger, at which point McGrath advised defendant he was under arrest for battery of
       a peace officer. McGrath and Mohr both testified that McGrath attempted to grab defendant’s
       wrist to effectuate the arrest, at which time defendant pulled away and resisted. Mohr assisted
       McGrath in getting control of defendant. The struggle with the deputies occurred on the
       gravel driveway.
¶ 42       Defendant argues that the defense witnesses who observed the arrest all testified that
       defendant made no contact with McGrath, and that the deputies announced the arrest because
       defendant told them to leave. Defendant cites to People v. Naylor, 229 Ill. 2d 584, 608
       (2008), for the proposition that the evidence is closely balanced when it involves a credibility
       contest. While defendant correctly states a holding of Naylor, our supreme recently stated
       that “a reviewing court must undertake a commonsense analysis of all the evidence in context
       when reviewing a claim under the first prong of the plain error doctrine.” Belknap, 2014 IL
117094, ¶ 50; see also People v. Adams, 2012 IL 111168, ¶ 22; People v. White, 2011 IL
109689, ¶ 139 (where defendant claimed the evidence was so closely balanced that it
       necessitated review of an error, the court held that a qualitative–as opposed to strictly
       quantitative–commonsense assessment of the evidence demonstrated it was not).
¶ 43       Utilizing that contextual commonsense analysis here, it is apparent that defendant’s
       witnesses are less than credible. This is evidenced by the fact that Dankenbring originally
       informed officers that no one was home. Yet, only moments later, defendant appeared at the
       doorway to speak to officers. Both Oakland Sebby and Samantha Russell were also present
       in the home at the time Dankenbring made that statement, as they testified at trial to details
       involving defendant’s arrest. The State also impeached defendant’s credibility with the
       stipulated statement of Jason Martin, an investigator with the La Salle County sheriff’s
       department. The parties stipulated that if Martin were to testify, he would state that he
       attempted to serve the custody order on the evening prior to defendant’s arrest on October 26.
       At that time, defendant told Martin that Bonnie Sebby may be out running errands or may be
       at her attorney’s office. A mere 12 hours later, defendant told McGrath and Mohr that Bonnie
       and L.S. were visiting family down south.
¶ 44       Furthermore, unlike Naylor, where neither party presented extrinsic evidence to
       corroborate or contradict either version, the State points to the photographs of Deputy Mohr’s
       injuries. This photographic evidence, in addition to the deputies’ testimony, corroborates
       their version of events.
¶ 45       Accordingly, we find that defendant failed to show that the evidence was closely
       balanced thus, the first prong of the plain-error doctrine does not apply.
¶ 46       Putting our ruling aside for a moment, we note that the State requested defendant’s
       appeal be held in abeyance until such time as our supreme court decided People v. Belknap,
       2014 IL 117094, in hope of an unambiguous plain-error framework in the context of Rule
       431(b) violations. As the court filed the Belknap opinion on December 18, 2014, we would
       be remiss not to mention its holding and effect on this case.
¶ 47       Prior to Belknap, recent decisions of the supreme court explained that plain-error analysis
       under the first prong may involve more than just a rigid determination of whether an error
       occurred and if the evidence was closely balanced. See People v. White, 2011 IL 109689,

                                                  -8-
       ¶¶ 133-34, 139-44; People v. Adams, 2012 IL 111168, ¶¶ 22-23. Both White and Adams state
       that a qualitative, not quantitative, commonsense assessment of the evidence is needed in
       determining whether it is actually closely balanced. White goes on to posit:
                     “Plain-error review under the closely-balanced-evidence prong of plain error is
                similar to an analysis for ineffective assistance of counsel based on evidentiary error
                insofar as a defendant in either case must show he was prejudiced: that the evidence
                is so closely balanced that the alleged error alone would tip the scales of justice
                against him, i.e., that the verdict ‘may have resulted from the error and not the
                evidence’ properly adduced at trial ***.” White, 2011 IL 109689, ¶ 133 (quoting
                People v. Herron, 215 Ill. 2d 167, 178 (2005)).
¶ 48        Indeed, the parties and many court watchers assumed that the supreme court granted the
       State’s petition for leave to appeal in Belknap to address just that: “whether, even if the
       evidence is closely balanced, reversal is not required unless the error alone likely tipped the
       scales of justice against defendant.” Belknap, 2014 IL 117094, ¶ 39. Yet, the court punted on
       the issue, finding simply that the evidence was not closely balanced. This rendered moot the
       need to address the State’s argument that defendant must further show “that the error itself
       likely had some impact on the jury’s verdict.” Id. ¶ 62.
¶ 49        In instances where the trial court erred in admonishing the jury as to the Zehr principles
       of Rule 431(b) and the evidence was closely balanced, the failure of the court to address the
       prejudice issue for plain-error review causes more problems than it solves. Belknap, 2014 IL
117094, ¶¶ 72-92 (Burke, J., specially concurring, joined by Freeman, J.).
¶ 50        First, the weight of the evidence–either overwhelming, closely balanced or somewhere in
       between–is irrelevant to the issue of whether or not defendant received a fair and impartial
       jury through the process of voir dire. That is a procedural issue, not an evidentiary one. As
       Justice Burke points out, a “[t]rial before a biased jury is structural error.” Id. ¶ 85 (citing
       Thompson, 238 Ill. 2d at 610). “Thus, if a defendant can establish that a question which went
       unasked during voir dire was necessary to ensure a fair jury, then the verdict must be
       reversed, regardless of whether the evidence at trial was overwhelming, closely balanced or
       somewhere in between.” Id. Here, defendant established that the trial court erred in giving
       Rule 431(b) admonitions. However, the supreme court rejected the argument that failure to
       ask a Rule 431(b) question amounts to plain error under the second prong in Thompson, 238
Ill. 2d at 610-11, and again in Belknap, 2014 IL 117094, ¶ 47.
¶ 51        If not structural error, how should we deal with Rule 431(b) violations where such
       violations have absolutely no bearing on the closeness of the evidence? In my1 view, not
       every error is so prejudicial as to tip the scales of justice against defendant or warrant
       reversal even where the evidence may be closely balanced. Like the majority in White, I
       would liken the situation to an ineffective assistance of counsel claim. White, 2011 IL
109689, ¶ 133. If defendant argues for plain-error review under the closely balanced prong,
       defendant should demonstrate that, but for the error, the outcome of the trial would likely be
       different. Of course, there are closely balanced cases and there are closely balanced cases.
       For example, in Belknap, the supreme court disagreed with the two-judge majority in the

           1
           As can be seen by Justice Holdridge’s special concurrence and Justice O’Brien’s dissent, the
       author is alone in the views that follow (infra ¶¶ 51-54), which, admittedly, constitute dicta of the
       rankest form.

                                                     -9-
       appellate court who found the evidence closely balanced. Belknap, 2014 IL 117094, ¶ 56. In
       a case where the evidence is truly closely balanced, any error that could tip the scales should
       be enough to cause one to lose faith in the verdict.
¶ 52        A panel of this court commented on whether the particular error in question actually or
       likely tipped the scales of justice against defendant, but declined to deviate from what it
       understood to be established precedent without a more definitive statement from the supreme
       court. People v. Belknap, 2013 IL App (3d) 110833, ¶ 92 n.3. Under the appellate court
       Belknap decision, if defendant can show the evidence is closely balanced, reversal is
       warranted regardless of whether or not the error could have prejudiced his case. Belknap,
       2013 IL App (3d) 110833, ¶ 92. This not only misstates the holding of People v. Herron, 215
Ill. 2d 167, 187 (2005), it also leads to an absurd result in practice. First, Herron reiterated
       the plain-error doctrine, stating that under the first prong “the defendant must prove
       ‘prejudicial error.’ That is, the defendant must show both that there was plain error and that
       the evidence was so closely balanced that the error alone severely threatened to tip the scales
       of justice against him.” Id. This court’s decision in Belknap effectively read the necessity of
       proving prejudicial error out of the doctrine; the supreme court then sidestepped the issue.
¶ 53        This court’s decision in Belknap would prevent the State from arguing that absent the
       error, the outcome of the trial would have been the same. This would, in turn, lead defense
       attorneys to sit silent rather than object in closely balanced cases. It will be easier to obtain a
       reversal with no trial objections. Despite the supreme court’s failure to address the issue in
       Belknap, 2014 IL 117094, it appears that White and Adams correctly stand for the proposition
       that a defendant must show the error was prejudicial in addition to showing that the evidence
       was closely balanced. A Rule 431(b) error is not evidentiary and, therefore, unable to “tip the
       scales” in a closely balanced case. It would have no bearing on the verdict. See Belknap,
       2014 IL 117094, ¶¶ 85-87 (Burke, J., specially concurring, joined by Freeman, J.). That is,
       where no reasonable person could say that the error could have affected the verdict, it makes
       no sense to reverse simply because there was no objection to the error at trial.
¶ 54        The trouble with Justice Holdridge’s view is that, as pointed out above, it puts a premium
       on defense counsel not objecting at trial. If defense counsel's objection is erroneously
       overruled, the State can argue harmless error on appeal. Under the Belknap view adopted by
       Justice Holdridge, any error not objected to at trial warrants automatic reversal whenever two
       of three appellate judges find the evidence closely balanced. This would be so even when no
       reasonable person could conclude that the error could have affected the verdict. This seems
       counterintuitive.

¶ 55              II. Defendant’s Invocation of His Right to Terminate the Interrogation
                                   and the State’s Closing Arguments
¶ 56       Defendant challenges the State’s introduction of his postarrest silence as evidence.
       Specifically, Deputy McGrath’s testimony on direct examination that after reading defendant
       his Miranda rights at jail and attempting to discuss the incident with defendant, defendant
       invoked his right to terminate the interrogation. Defendant also takes issue with the State’s
       closing arguments where he claims the prosecutor improperly sought to discredit defendant’s
       testimony when the prosecutor commented that none of the defense witnesses made
       statements prior to their testimony at trial. Having failed to object to either issue at trial,
       defendant, again, requests plain-error review under the first prong.

                                                   - 10 -
¶ 57        We agree that generally questions and remarks by a prosecutor regarding a defendant’s
       postarrest silence are improper. People v. Patterson, 282 Ill. App. 3d 219, 234 (1996). Thus,
       a defendant’s postarrest silence cannot be used to impeach his trial testimony or to otherwise
       create an inference of guilt. Doyle v. Ohio, 426 U.S. 610, 619 (1976); see also People v.
       Mischke, 278 Ill. App. 3d 252, 265 (1995). We disagree, however, with the characterization
       of McGrath’s testimony as an improper comment on defendant’s postarrest silence.
¶ 58        People v. Martinez, 86 Ill. App. 3d 486 (1980), is directly on point. In Martinez, Officer
       Hanlon testified that he advised defendant of his Miranda rights and then asked him a
       question regarding evidence found at the crime scene. Defendant answered but, as the
       interview progressed, stated he had talked enough and did not want to talk to Officer Hanlon
       any longer. Hanlon stated that “ ‘[a]t that time the interview was terminated.’ ” Id. at 488. As
       is the situation here, Martinez neither objected to this testimony at trial nor did he raise it as a
       ground for relief in his posttrial motion. Id. at 489. The court found that mentioning the fact
       that the interview ended at the defendant’s request could not be considered an impermissible
       comment on his silence where defendant had not remained silent but, instead, had chosen to
       talk to the officer and later end the conversation. Id. Without further reference to the
       termination of the interview during the course of the trial or exploitation by the State, the
       alleged error did not constitute plain error. Id.
¶ 59        We further reject defendant’s argument that the prosecutor impermissibly commented on
       the defendant’s postarrest silence as evidence of defendant’s guilt during closing argument.
¶ 60        “It is well established that prosecutors are afforded wide latitude in closing argument, and
       improper remarks will not merit reversal unless they result in substantial prejudice to the
       defendant.” People v. Kitchen, 159 Ill. 2d 1, 38 (1994) (citing People v. Pittman, 93 Ill. 2d
169, 176 (1982)). “A prosecutor’s comments must be considered in the context of the parties’
       arguments as a whole and their relationship to the evidence.” People v. Hall, 194 Ill. 2d 305,
       350 (2000) (citing People v. Madej, 177 Ill. 2d 116, 161 (1997)). “Arguments based on facts
       or reasonable inferences drawn from the facts are within the scope of proper argument even
       where they reflect unfavorably on the accused.” People v. Manley, 222 Ill. App. 3d 896, 907
       (1991). Additionally, “the credibility of a witness is a proper focus of closing argument if it is
       based on the evidence or reasonable inferences drawn from the evidence.” People v.
       Dresher, 364 Ill. App. 3d 847, 859 (2006) (citing People v. Hickey, 178 Ill. 2d 256, 291
       (1997)).
¶ 61        The prosecutor stated, “There are no statements made by any defense witnesses to any
       law enforcement about what happened that day.” When considered in its proper context, we
       find the complained of remarks were within the bounds of acceptable argument. We further
       find that, contrary to defendant’s assertion, the prosecutor’s statement was not a comment on
       defendant’s postarrest silence and served only to highlight the credibility of the deputies’
       testimony over that of the defense witnesses. It also called attention to the fact that none of
       defendant’s witnesses had spoken to police or given their account of the incident prior to
       their testimony at trial. Defendant’s contention that the State argued “[defendant] should not
       be believed since he remained silent” is disingenuous. Such language is conspicuously absent
       from the record, nor can it be gleaned from what is present.
¶ 62        Even assuming error in this instance, it does not rise to the level of plain error, as the
       evidence is not closely balanced. We affirm defendant’s conviction.


                                                    - 11 -
¶ 63                                     CONCLUSION
¶ 64       For the foregoing reasons, the judgment of the circuit court of La Salle County is
       affirmed.

¶ 65      Affirmed.

¶ 66       JUSTICE HOLDRIDGE, specially concurring.
¶ 67       I agree with Justice Schmidt that any errors committed by the trial court or the prosecutor
       in this case are not reversible under the plain-error doctrine because, under a qualitative,
       commonsense assessment of the evidence, the evidence was not closely balanced. I write
       separately because I disagree with an important aspect of Justice Schmidt’s plain-error
       analysis. Relying on our supreme court’s decisions in People v. Herron, 215 Ill. 2d 167
       (2005), People v. White, 2011 IL 109689, and People v. Adams, 2012 IL 111168, Justice
       Schmidt concludes that “not every error is so prejudicial as to tip the scales of justice against
       defendant or warrant reversal even where the evidence may be closely balanced” (supra
       ¶ 51), and that a defendant seeking plain-error review under the closely-balanced-evidence
       prong “must show the error was prejudicial in addition to showing that the evidence was
       closely balanced” (supra ¶ 53).
¶ 68       I disagree. As an initial matter, I find it unnecessary to reach this issue because we have
       already found that the evidence in this case was not closely balanced. Normally, I would not
       respond to dicta. However, in this case, I feel compelled to address it because I disagree with
       Justice Schmidt’s statement of the law on this issue and with his characterization of our
       supreme court’s holdings in Herron, White, and Adams. In Herron, the supreme court
       indicated that, where there is error in a closely balanced case, we should “err on the side of
       fairness, so as not to convict an innocent person.” Herron, 215 Ill. 2d at 193. Once the
       defendant proves that there was an error and that the evidence was closely balanced, the error
       is considered prejudicial. Id. The Herron court explained:
               “If the defendant carries the burden of persuasion and convinces a reviewing court
               that there was error and that the evidence was closely balanced, the case is not
               cloaked with a presumption of prejudice. The error is actually prejudicial, not
               presumptively prejudicial.” Id.
       See also People v. Piatkowski, 225 Ill. 2d 551, 564-65, 568, 571-72 (2007); People v.
       Belknap, 2013 IL App (3d) 110833, ¶ 92 n.3, rev’d on other grounds, 2014 IL 117094;
       People v. Vesey, 2011 IL App (3d) 090570, ¶ 18.
¶ 69       In White, our supreme court noted that a defendant may obtain reversal of his conviction
       under the closely-balanced-evidence prong of plain error only if he can show that he was
       prejudiced by the alleged error. White, 2011 IL 109689, ¶ 133. However, “this does not alter
       the rule established in Herron, i.e., that a defendant may show prejudice (and therefore obtain
       reversal of his conviction) merely by showing that the trial court committed an error and that
       the evidence was closely balanced.” Vesey, 2011 IL App (3d) 090570, ¶ 19. In White, the
       supreme court held that the evidence was not closely balanced. White, 2011 IL 109689,
       ¶¶ 134-42. Thus, under the rule set forth in Herron, the White court reasonably concluded
       that the defendant had failed to prove that the error alleged by the defendant was prejudicial.
       “White does not upend the established principle that if a defendant shows that there was error

                                                  - 12 -
       and that the evidence was closely balanced *** the error is both prejudicial and reversible
       and no further showing of actual prejudice is required.” Vesey, 2011 IL App (3d) 090570,
       ¶ 19. Thus, although White states that a defendant alleging plain error under the
       closely-balanced-evidence prong must “show he was prejudiced” (White, 2011 IL 109689,
       ¶ 133), a defendant may show such prejudice merely by showing that an error occurred and
       that the evidence was closely balanced. Herron, 215 Ill. 2d at 193; Vesey, 2011 IL App (3d)
       090570, ¶ 19; Belknap, 2013 IL App (3d) 110833, ¶ 92 n.3.
¶ 70       Admittedly, although White’s holding is consistent with the traditional plain-error
       analysis described above, certain statements in White appear to be in tension with that
       analysis. For example, as Justice Schmidt notes, White compares the showing of prejudice
       required in plain error cases to the showing of prejudice required in cases involving claims of
       ineffective assistance of counsel based on evidentiary error. White, 2011 IL 109689, ¶ 133. In
       the latter cases, a defendant must show that there was a “ ‘reasonable probability’ of a
       different result had the evidence in question been excluded.” Id. (quoting Strickland v.
       Washington, 466 U.S. 668, 694 (1984)). Applying this “result-oriented” analysis (id. ¶ 134),
       the supreme court noted that the alleged error at issue in White was not prejudicial because it
       did not “figure prominently in the [trial] court’s finding of guilt.” Id. ¶ 140; see also id.
       ¶¶ 133, 135. These statements arguably conflict with Herron’s rulings that a defendant
       alleging plain error “need not prove that the error *** actually misled” the fact finder and
       that a defendant may prove prejudice merely by showing “that there was error and that the
       evidence was closely balanced.” Herron, 215 Ill. 2d at 193. However, in Vesey, we
       concluded that these statements in White are “dicta which are unnecessary to the court’s
       holding.” Vesey, 2011 IL App (3d) 090570, ¶ 20. As noted above, White held that the
       defendant could not show prejudice because the evidence was not closely balanced. Because
       White’s holding is consistent with the traditional plain-error analysis announced in Herron, I
       do not read White as changing that analysis. Our appellate court reached the same conclusion
       in Vesey. Vesey, 2011 IL App (3d) 090570, ¶ 20.
¶ 71       Similarly, in my view, Adams does not change the traditional plain-error analysis
       described above. In Adams, our supreme court found that the evidence presented was not
       closely balanced because the defendant’s explanation of the events at issue was “highly
       improbable.” Adams, 2012 IL 111168, ¶ 22. The court also went on to note that the jury was
       properly instructed and that the prosecutor’s improper comments were “not of a sort likely to
       inflame the passions of the jury.” Id. ¶ 23. Although the court referenced these factors in
       addition to the strength of the evidence in determining whether the defendant could obtain
       reversal under the closely balanced prong, it did not hold that such factors must be
       considered. In other words, the Adams court did not hold that a defendant must independently
       demonstrate prejudice to obtain plain-error review even if the evidence is closely balanced.
       Because the evidence in Adams was not closely balanced, the court did not need to reach that
       question. Without a more definitive statement from the supreme court on this issue, we
       should adhere to the supreme court’s prior established precedent as set forth in Herron. See
       Belknap, 2013 IL App (3d) 110833, ¶ 92 n.3.
¶ 72       One further point bears mentioning. Citing Justice Burke’s special concurrence in
       Belknap, Justice Schmidt notes that the weight of the evidence is irrelevant to the issue of
       whether or not defendant received a fair and impartial jury through the process of voir dire
       because a “ ‘[t]rial before a biased jury is a structural error.’ ” Supra ¶ 50 (quoting Belknap,


                                                  - 13 -
       2014 IL 117094, ¶ 85 (Burke, J., specially concurring, joined by Freeman, J.)). I agree. In my
       view, a trial court’s failure to properly ask prospective jurors whether they understand and
       accept the four Zehr principles codified by Illinois Supreme Court Rule 431(b) (eff. May 1,
       2007) deprives the defendant of a fair trial and is therefore reversible error under the second
       prong of the plain-error doctrine. However, as Justice Schmidt notes, our supreme court
       rejected this argument in Thompson, 238 Ill. 2d at 610-11. Thus, unless and until the supreme
       court overturns Thompson, we are forced to analyze these claims under the
       closely-balanced-evidence prong of the plain-error doctrine, as the supreme court itself did in
       Belknap. Although I find this approach to be illogical, we cannot improve the situation by
       muddying the analysis under the closely-balanced-evidence prong. In my view, a better
       solution would be for the supreme court to reconsider its holding in Thompson, stand by its
       prior holding in Zehr, and enforce Rule 431(b) as it is written.2

¶ 73       JUSTICE O’BRIEN, dissenting.
¶ 74       Where, like here, the determination of the defendant’s guilt hinges entirely on a
       determination of the credibility of the witnesses, the evidence is closely balanced and a
       reversal of the defendant’s conviction under the first prong of the plain-error doctrine is
       required as set forth in People v. Naylor, 229 Ill. 2d 584, 608 (2008). Unlike the majority, I
       think a commonsense assessment of the evidence shows that either version of the events is
       entirely plausible. It is just this type of case that warrants reversal under the first prong of the
       plain-error doctrine. People v. Naylor, 229 Ill. 2d 584, 593 (2008) (quoting People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007)). Therefore, I would reverse the conviction of the
       defendant and remand to the trial court for a new trial.




           2
            I am also sympathetic to the point that Justice Schmidt makes in paragraph 54, supra. As Justice
       Schmidt notes, our supreme court’s current approach to analyzing these claims allows the State to argue
       harmless error when defense counsel objected to the error at trial, but not when counsel failed to raise
       any objection and the evidence is closely balanced. I agree that this seems “counterintuitive.” Supra
       ¶ 54. However, contrary to Justice Schmidt’s suggestion, this is not my approach; it is the approach
       dictated by our supreme court.

                                                     - 14 -